Citation Nr: 1112606	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  10-43 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 30 percent for traumatic femoral nerve impairment in the right leg.

3.  Entitlement to a disability rating in excess of 10 percent for a scrotal scar.

4.  Entitlement to a disability rating in excess of 10 percent for a penis scar.

5.  Entitlement to an effective date earlier than October 31, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to an effective date earlier than October 31, 2008, for the grant of service connection for traumatic femoral nerve impairment in the right leg, to include on the basis that the failure to grant service connection for this disability in a November 1947 rating decision constituted clear and unmistakable error (CUE).  

7.  Entitlement to an effective date earlier than October 31, 2008, for the assignment of a 10 percent disability rating for a scrotal scar, to include on the basis that the denial of a compensable disability rating for a scrotal scar in a November 1947 rating decision constituted CUE.

8.  Entitlement to an effective date earlier than October 31, 2008, for the assignment of a 10 percent disability rating for a penis scar, to include on the basis that the denial of a compensable disability rating for a penis scar in a November 1947 rating decision constituted CUE.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1944 to August 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The issues of entitlement to increased disability ratings for right and left thigh injuries affecting knee extension and hip flexion have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 

The issues of entitlement to increased disability ratings for PTSD, traumatic femoral nerve impairment in the right leg, a scrotal scar, and a penis scar; for entitlement to an earlier effective date for service connection for traumatic femoral nerve impairment in the right leg; and for entitlement to earlier effective dates for disability ratings assigned for scrotal and penis scars are addressed in the REMAND following the order section of this decision.


FINDING OF FACT

The Veteran's original claim for service connection for PTSD was received by VA on October 31, 2008, more than one year following his separation from active service.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 31, 2008, for service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Accordingly, the Board will address the merits of the claim. 

Analysis

The Veteran asserts that since he has had PTSD since his separation from active service, the effective date of his entitlement to service connection for PTSD should be April 1, 1946, the date that the Veteran was originally granted entitlement to service connection for right and left leg injuries and accompanying scars.  

While the Board can appreciate why the Veteran believes the award should be effective from that time, under the criteria governing awards of service connection, the effective date of an award of service connection based on a claim received more than one year after a Veteran's discharge from service will be the later of the date of receipt of claim or the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In the case at hand, the Veteran was separated from active service in August 1945 and he did not file his initial claim for entitlement to service connection for PTSD until October 31, 2008.  These facts are not in dispute.  Therefore, his claim for an earlier effective date must be denied because it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With regard to the Veteran's claim that the fact that he has had PTSD since his separation from active service establishes entitlement to an earlier effective date, the Board notes that in an original claim for service connection, the date supporting evidence is received is irrelevant when considering the effective date of the award.  McGrath v. Gober, 14 Vet. App. 28 (2000).  Therefore, regardless of whether the Veteran could provide documentation of a diagnosis of PTSD prior to his October 31, 2008, he would not entitled to an earlier effective date.  

Accordingly, entitlement to an earlier effective date for service connection for PTSD is not warranted.


ORDER

Entitlement to an effective date earlier than October 31, 2008, for service connection for PTSD is denied.


REMAND

As a preliminary matter, the Board notes that the Veteran's representative submitted a statement in July 2009 that the Board has found to be a timely notice of disagreement with evaluations assigned in the July 2009 rating decision for PTSD, traumatic femoral nerve impairment in the right leg, a scrotal scar, and a penis scar.  There is no record that the originating agency has provided the Veteran with a Statement of the Case in response to this notice of disagreement.  Because the notice of disagreement placed these issues in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Additionally, the Board notes that the Veteran submitted a statement in July 2009 claiming that he is entitled to earlier effective dates for scrotal and penis scar disability ratings and for service connection for traumatic femoral nerve sensory loss in the right leg on the basis that the denial of such benefits in a November 1947 rating decision constituted CUE.  A review of the record shows that VA has not addressed the earlier effective date issues on the basis of CUE.  Therefore, the Veteran must be issued a Supplemental Statement of the Case with respect to the earlier effective date issues that specifically addresses his claims of CUE.    

The Board notes that of record are VA Medical Center treatment notes dated from April 2008 to November 2008.  However, a review of the record shows that the Veteran might have received treatment at the VA Medical Center prior to April 2008.  These treatment notes are not of record, and there is no indication that VA has attempted to obtain these records.  Therefore, VA must make attempts to obtain all VA Medical Center treatment notes in existence for this Veteran from the time of his separation from active service until the present.    

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

1. The RO or the AMC should provide the Veteran and his representative with a Statement of the Case on the issues of entitlement to increased disability ratings for PTSD, traumatic femoral nerve impairment in the right leg, a scrotal scar, and a penis scar.  It should also inform the Veteran of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

2. The RO or the AMC should obtain any pertinent VA or private treatment records that are not already of record, to specifically include VA Medical Center treatment notes prior to April 2008.  All attempts to obtain these treatment records should be recorded in the claims file.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claims of entitlement to earlier effective dates for service connection for traumatic femoral nerve sensory loss in the right leg and for scrotal and penis scar disability ratings.  The RO or the AMC should specifically address these issues on the basis that the denial of such benefits in a November 1947 rating decision constituted CUE.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


